Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/450,043 filed on October 5, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information Disclosure Statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 13 and 1, respectively, of U.S. Patent No. 11,159,747 B2 (Patent ‘747) in view of O’Connell, US 2010/0134695 A1 (O’Connell) and further in view of Yeats, US 1021/0201492 A1 (Yeats).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 19 of Patent ‘747, in combination with O’Connell and Yeats, would have been obvious to a person of ordinary skill in the art, as argued in the rejection of claim 1 of the instant application that appears in the following. Claims 8 and 15 of the instant application are alternative implementations of claim 1 and correspond, respectively, to claims 13 and 1 of Patent ‘747. This is demonstrated in the following table that shows conflicting claims side by side. For the sake of brevity, in the following table only claim 1 of the instant application is shown and claim 19 of Patent ‘747 are shown side by side.

	
Application 17/450,043

Claim 1.  A computer-implemented method, comprising: requesting an image capture session using a portable photo studio system that comprises: a portable photo studio apparatus forming a unicolor background; an electronic device removably mountable to the portable photo studio apparatus; and a color card mountable to the portable photo studio apparatus in an orientation that opposes the electronic device, the color card comprising a plurality of reference colors; receiving, from the electronic device, image data corresponding to a plurality of images obtained during the image capture session, the image data, for each image of the plurality of images, representing at least (i) a human body part in an orientation, (ii) the color card comprising the plurality of reference colors, and (iii) the unicolor background in front of which the human body part is positioned; and using at least one of the reference colors of the plurality of reference colors to identify an area of interest on the human body part.
Patent ‘747

Claim 19.  A method, comprising: providing, by an electronic device of a portable photo studio system that comprises a portable photo studio having a bottom section comprising reference indicia, an instruction for a user to orient a portion of a human body within the portable photo studio system and with respect to the reference indicia, wherein the portable photo studio further comprises a background section comprising a plurality of walls pivotable with respect to each other to define a U shape and pivotably connected to the bottom section, and an electronics stand connected to the bottom section; causing a camera of the electronic device removably coupled to the electronics stand to capture images of the portion of the human body; and transmitting a portion of the images to an external computer system.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell, US 2010/0134695 A1 (O’Connell) in view of Yeats, US 1021/0201492 A1 (Yeats).
With respect to claim 1, O’Connell discloses a computer-implemented method, comprising: requesting an image capture session [abstract, par. 1] using a portable photo studio system [FIG. 1, abstract: “mobile studio”] that comprises: a portable photo studio apparatus [FIG. 1, par. 30] forming a unicolor background [FIG. 1, par. 33: “Preferably the non-reflecting light absorbing material is at least located on an inside surface of the outer rear wall 46. For example, black drapes or other suitable light”]; an electronic device [FIG. 1, camera 70] removably mountable to the portable photo studio apparatus [FIG. 1]; and a color card mountable to the portable photo studio apparatus in an orientation that opposes the electronic device, the color card comprising a plurality of reference colors; receiving, from the electronic device, image data corresponding to a plurality of images obtained during the image capture session [pars. 37-38, 40], the image data, for each image of the plurality of images, representing at least (i) a human body part [FIG. 2, par. 46; “subject’s 80 face] in an orientation [par. 56], (ii) the color card comprising the plurality of reference colors, and (iii) the unicolor background in front of which the human body part is positioned [FIG. 1, par. 33: “Preferably the non-reflecting light absorbing material is at least located on an inside surface of the outer rear wall 46. For example, black drapes or other suitable light”]; and using at least one of the reference colors of the plurality of reference colors to identify an area of interest on the human body part. But O’Connell does not explicitly disclose a color card mountable to the portable photo studio apparatus in an orientation that opposes the electronic device, the color card comprising a plurality of reference colors; and using at least one of the reference colors of the plurality of reference colors to identify an area of interest on the human body part. However, Yeats discloses a color card [par. 10] mountable to the portable photo studio apparatus in an orientation that opposes the electronic device [FIG. 1, pars. 35-36], the color card comprising a plurality of reference colors [par. 22]; and using at least one of the reference colors of the plurality of reference colors to identify an area of interest on the human body part [pars. 4, 9 – see also par. 57]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine O’Connell with Yeats with the motivation to devise systems and methods for generating more accurate image(s) of a user via a camera of a consumer product for subsequent use in, for example, computer implemented applications, such as facial recognition and/or diagnostics [Yeats: abstract].
With respect to claim 2, O’Connell, in view of Yeats, disclose all the limitations of claim 1 and further discloses wherein the electronic device is a first electronic device, and wherein requesting the image capture session comprises sending a request to a second electronic device [pars. 62-63].
With respect to claim 3, O’Connell, in view of Yeats, disclose all the limitations of claim 2. Furthermore, Yeats discloses wherein the first electronic device is a fungible electronic device [par. 31: “camera of a mobile phone”] and the second electronic device is a personal electronic device [par. 62, FIG. 3, server computing system]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, O’Connell, in view of Yeats, disclose all the limitations of claim 1 and further discloses wherein receiving the image data comprises receiving the image data in a raw format [par. 10 – ref. to image depth data].
With respect to claim 5, O’Connell, in view of Yeats, disclose all the limitations of claim 1. Furthermore, Yeats discloses wherein the area of interest comprises a visible symptom of a potential skin condition [pars. 14-15]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, O’Connell, in view of Yeats, disclose all the limitations of claim 1 and further discloses wherein the portable photo studio apparatus comprises a plurality of sections including a bottom section [par. 31, FIG. 1: “floor 41”] and Yeats discloses a plurality of reference indicia [par. 32 – ref. to color card that can be placed on any of the walls of the studio including the floor]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 8-13, the claims are drawn to computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-6, respectively. Therefore, claims 8-13 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-6, respectively.
With respect to claims 15-20, the claims are drawn to systems that perform a series of steps that are commensurate in scope with steps of claims 1-6, respectively. Therefore, claims 15-20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-6, respectively.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 7, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
 “The computer-implemented method of claim 6, wherein the electronic device is configured to capture the image data by at least: instructing a user to orient the human body part within the portable photo studio with respect to the plurality of reference indicia; and
“after instructing the user to orient the human body part, capturing one or more images.
Claim 14 which depends from claim 13 is drawn to a system that performs a series of steps that are commensurate in scope with steps of claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Grossman et al., WO 2021/138439 A1, discloses apparatus for setting up portable photo studio.
Kircher et al., US 9,578,188 B1, discloses enterprise photo/video kiosk system.
Ryckman et al., US 8,508,572 B2, discloses live broadcast interview studio.
Wu, US 2020/0244934 A1, discloses projection system and image color correction method.
McNelley et al., US 2019/0227419 A1, discloses communication stage and display systems.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485